Citation Nr: 0409424	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-06 432A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to the neck and larynx as a result of surgical 
treatment by the Department of Veterans Affairs in April 
1994.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that the veteran's 
August 28, 1997, Substantive Appeal, with respect to an 
appeal of an August 2, 1996 rating denial of compensation 
under 38 U.S.C.A. § 1151 for damage to the neck and larynx, 
was not timely filed.  The veteran has timely perfected an 
appeal of this determination to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative, if any, if further action is required 
on his part.  


REMAND

The veteran contends, in essence, that he has damage to the 
neck and larynx as a result of surgical treatment by the 
Department of Veterans Affairs in April 1994.

In January 2000, the Board determined that the veteran's 
substantive appeal was timely and remanded for further 
development, namely, to obtain a medical opinion as to the 
nature and extent of any additional disability associated 
with VA cervical spine surgery performed in April 1994.  
Specifically, the examiner was asked to address the following 
questions:  (1) Did the veteran experience additional 
disability as a result of the C6-7 diskectomy with fusion, 
which was performed in April 1994 at the West Los Angeles VA 
Medical Center; and, if so, what is the nature of the 
additional disability?  (2) Was the VA surgery (which was 
performed in April 1994) the cause of the additional 
disability?  (3) Is the additional disability a necessary 
consequence of the April 1994 VA cervical spine surgery; that 
is, was such disability certain to result from, or intended 
to result from the VA surgical treatment administered?  

Accordingly, in January 2003, the veteran underwent a VA 
examination.  The examiner, however, did not adequately 
address the questions posed by the Board.  In this regard, 
the Board observes that the examiner stated that the April 
1994 surgery was to no benefit but that he was unable to make 
any reasonable determination as to whether the surgery is 
responsible for the additional disability presently evidenced 
by the veteran.  The examiner noted that the questions would 
best be determined by a neurologist using electrodiagnostic 
methods.  The examiner further noted that, if the neurologist 
were to note no spinal cord or nerve root injuries, then his 
opinion would be that the veteran's principal disabling 
factor is the large doses of narcotic medication.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In light of the foregoing, the 
claim must be remanded for compliance with the January 2000 
Board remand.

Additionally, in a February 2004 statement, the veteran 
indicated that he was receiving treatment for his neck from 
Dr. F.J. Swenson at the Northwest Clinic of the Southern 
Nevada Healthcare System.  The RO should obtain and associate 
with the claims file all treatment reports from the Northwest 
Clinic that have not been previously secured.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all treatment 
reports from the Northwest Clinic of the 
Southern Nevada Healthcare System that 
have not been previously secured.  

2.  After the foregoing, the RO should 
schedule the veteran for a VA 
neurological examination, to be conducted 
by an appropriate specialist, in order to 
determine the nature and extent of any 
additional disability associated with VA 
cervical spine surgery performed in April 
1994.  The claims folder MUST be made 
available to the examiner in conjunction 
with the examination.  Based on the 
results of the examination and a review 
of the claims file (to include a copy of 
this remand; the January 2003 VA 
examination report and addendum; the 
medical records from the West Los Angeles 
VA Medical Center, dated in April 1994; 
the medical records from the Valley 
Hospital Medical Center, dated in 
February 1995; as well all other VA and 
private inpatient and outpatient reports 
and records, dated since March 1993, to 
include any treatment reports obtained 
from the Northwest Clinic), the examiner 
is requested to provide a medical opinion 
as to the following: 

(a) Did the veteran experience additional 
disability as a result of the C6-7 
diskectomy with fusion that was performed 
in April 1994 at the West Los Angeles VA 
Medical Center; and, if so, what is the 
nature of the additional disability? 

(b) Was the VA surgery performed in April 
1994 the cause of the additional 
disability? 

(c) Is the additional disability a 
necessary consequence of the April 1994 
VA cervical spine surgery; that is, was 
such disability certain to result from, 
or intended to result from, the VA 
surgical treatment administered? 

The rationale for all opinions and 
conclusions expressed should be 
explained.  If the examiner is unable to 
provide a complete opinion, the reason 
why the opinion cannot be provided must 
be explained.

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
damage to the neck and larynx as a result 
of surgical treatment by the Department 
of Veterans Affairs in April 1994.  

4.  If such determination remains 
unfavorable, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




